DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements filed 7/1/19, 4/14/20, 10/26/20, 4/30/21, 6/11/21, and 11/4/21 have been considered.

Drawings
	The drawings filed 2/20/19 have been reviewed and accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg United States Patent Application Publication US 2017/0300198 in view of Isensee United States Patent Application Publication US 2014/0272909.
Regarding claim 1, Rosenberg discloses a system for interface-based evaluation output customization, the system 2comprising:  
3a memory (Rosenberg, para [0269], code stored across memory devices);

9receive a plurality of responses from a plurality of users to a 10prompt (Examiner would like to note that it is not defined within the claim that “a provided prompt” is not defined as coming from the “plurality of prompts” of the content library. Therefore, under BRI (see MPEP 2111), a prompt will be interpreted as not necessarily originating from the content library; Rosenberg, para [0068], with regards to fig 2, question represents a prompt, answer represents submitted by each user represents a plurality of responses);  
11evaluate the received plurality of responses with an evaluation model (Examiner would like to note that it is not defined within the claim that “an evaluation model” is not defined as coming from the “plurality of evaluation models” of the model database. Therefore, under BRI (see MPEP 2111), “an evaluation model” will be interpreted as not necessarily originating from the model database), the 12evaluation model comprising a machine learning model trained to output a score relevant 13to at least portions of a response (Rosenberg, [0142], swarm model, interpreted as a machine learning model, learns based on data input (trained); Rosenberg, para [0075], statistics display, which is output by the model includes a score);  
14generate evaluation data characterizing at least one attribute of the 15evaluated plurality of responses (Examiner would like to note that it is not defined within the claim that “evaluation data” is not defined as coming from the “evaluation data” of the content library. Therefore, under BRI (see MPEP 2111), evaluation data will be interpreted as not necessarily originating from the content library; Rosenberg, para [0055], graphical pointer collaboratively controlled by group of users based on the responses);  
16generate an output panel comprising at least one performance modification 17interface, wherein the performance modification identifies an attribute of the evaluated 18plurality of responses (Rosenberg, 
wherein the performance modification interface comprises an 19input feature, wherein the input feature is user manipulable to change the attribute of the 20evaluated plurality of responses (Rosenberg, para [0064], user enters response via drop down menu 214);  
21receive a input via the input feature (Rosenberg, para [0064], user enters response via drop down menu 214);  
22modify the attribute of the evaluated plurality of responses (Rosenberg, para [0065], fig 2, element 206, output panel displays graphical pointer that is an attribute of the plurality of responses); and  
23generate updated evaluation data based at least in part on the modified 24attribute of the evaluated plurality of responses (Rosenberg, para [0188-189], updates pointer at time steps; Rosenberg, para [0190], as shown in fig 13, shows location of pointer based on updated data).
Rosenberg does not disclose:
3a memory comprising: 
a content library database containing a plurality of prompts 4and evaluation data associated with each of the plurality of prompts; and 
a model database 5comprising a plurality of evaluation models for automated evaluation of received user responses, 6wherein the evaluation data of each of the plurality of prompts comprises a pointer linking to the 7associated evaluation model.
Isensee discloses:
3a memory comprising: 
a content library database containing a plurality of prompts 4and evaluation data associated with each of the plurality of prompts (Isensee, para [0049], set of questions within a document 106); and 

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the memory to include storing prompts and evaluation data. The motivation for doing so would have been improving results generated for question and answer systems (para [0001]).

Regarding claim 2, Rosenberg in view of Isensee discloses the system of claim 1. Rosenberg additionally discloses wherein the attribute of the evaluated plurality of responses comprises a score distribution generated by the evaluation model (Rosenberg, para [0180], fig 9-11, displays distribution of responses).

Regarding claim 3, Rosenberg in view of Isensee discloses the system of claim 2. Rosenberg additionally discloses wherein the input received via the input feature changes at least one of: 
a shape of the score distribution; 
a width of the score distribution; and 
a 3center of the score distribution (Rosenberg, para [0190], as shown in fig 13, center is moved based on responses).

Regarding claim 4, Rosenberg in view of Isensee discloses the system of claim 2. Rosenberg additionally discloses wherein evaluating the received responses 2comprises generating a first score for each of the received response; and wherein generating 3updated evaluation data comprises generating a 

Regarding claim 5, Rosenberg in view of Isensee discloses the system of claim 4. Rosenberg additionally discloses wherein the output panel further comprises a 2model panel characterizing at least one attribute of the evaluation model (Rosenberg, para [0075], dropdown menu 216 characterizes at least one attribute of the model).

Regarding claim 6, Rosenberg in view of Isensee discloses the system of claim 5. Rosenberg additionally discloses wherein the at least one attribute of the evaluation 2model comprises at least one of: a generic evaluation parameter; and a model identifier (Rosenberg, para [0073], mode selection within dropdown menu 216 represents a generic evaluation parameter).

Regarding claim 7, Rosenberg in view of Isensee discloses the system of claim 6. Rosenberg additionally discloses wherein the generic evaluation parameter 2identifies: a selected generic evaluation parameter; and an application stringency (Rosenberg, para [0073], mode selection within dropdown menu 216 represents a generic evaluation parameter that can be selected. Parameters modify the “physics” of the displayed model. Stringent represented by a heavy mode which makes the model more rigid).

Regarding claim 9, Rosenberg in view of Isensee discloses the system of claim 7. Rosenberg additionally discloses wherein the output panel comprises selection 2feature whereby a user can select one of a plurality of generic evaluation parameters, and 3wherein the evaluation model training is based 

Regarding claim 10, Rosenberg discloses a method for interface-based evaluation output customization, the method 2comprising:  
3receiving a plurality of responses from a plurality of users to a provided prompt (Rosenberg, para [0068], with regards to fig 2, question represents a prompt, answer represents submitted by each user represents a plurality of responses);    
4evaluating the received plurality of responses with an evaluation model, the 5evaluation model comprising a machine learning model trained to output a score relevant to at 6 least portions of a response (Rosenberg, [0142], swarm model, interpreted as a machine learning model, learns based on data input (trained); Rosenberg, para [0075], statistics display, which is output by the model includes a score); 






generating evaluation data characterizing at least one attribute of the evaluated 8 plurality of responses (Rosenberg, para [0055], graphical pointer collaboratively controlled by group of users based on the responses); 
9generating an output panel comprising at least one performance modification 10interface, wherein the performance modification identifies an attribute of the evaluated plurality 11of responses (Rosenberg, para [0065], fig 2, element 206, output panel displays graphical pointer that is an attribute of the plurality of responses), and wherein the performance modification interface comprises an input feature, 12wherein the input feature is user manipulable to change the attribute of the evaluated plurality of 13responses (Rosenberg, para [0064], user enters response via drop down menu 214);  
14receiving a input via the input feature;  15modifying the attribute of the evaluated plurality of responses (Rosenberg, para [0064], user enters response via drop down menu 214); and  

Rosenberg does not disclose a provided prompt.
Isensee discloses:
3a memory comprising: 
a plurality of prompts 4and evaluation data associated with each of the plurality of prompts (Isensee, para [0049], set of questions within a document 106); and 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the memory to include storing prompts and evaluation data. The motivation for doing so would have been improving results generated for question and answer systems (para [0001]).

Regarding claim 11, Rosenberg in view of Isensee discloses the method of claim 10. Rosenberg additionally discloses wherein the attribute of the evaluated plurality of responses comprises a score distribution generated by the evaluation model (Rosenberg, para [0180], fig 9-11, displays distribution of responses).

Regarding claim 12, Rosenberg in view of Isensee discloses the method of claim 11. Rosenberg additionally discloses wherein the input received via the input feature changes at least one of: 
a shape of the score distribution; 
a width of the score distribution; and 
a 3center of the score distribution (Rosenberg, para [0190], as shown in fig 13, center is moved based on responses).

Regarding claim 13, Rosenberg in view of Isensee discloses the method of claim 11. Rosenberg additionally discloses wherein evaluating the received responses 2comprises generating a first score for each of the received response; and wherein generating 3updated evaluation data comprises generating a second score for each of the received responses, 4wherein the second score is generated at least in part based on the input received via the input 5feature (Rosenberg, para [0188-189], updates pointer at time steps; Rosenberg, para [0190], as shown in fig 13, shows location of pointer based on updated data)

Regarding claim 14, Rosenberg in view of Isensee discloses the method of claim 13. Rosenberg additionally discloses wherein the output panel further comprises a 2model panel characterizing at least one attribute of the evaluation model (Rosenberg, para [0075], dropdown menu 216 characterizes at least one attribute of the model).

Regarding claim 15, Rosenberg in view of Isensee discloses the method of claim 14. Rosenberg additionally discloses wherein the at least one attribute of the evaluation 2model comprises at least one of: a generic evaluation parameter; and a model identifier (Rosenberg, para [0073], mode selection within dropdown menu 216 represents a generic evaluation parameter).

Regarding claim 16, Rosenberg in view of Isensee discloses the method of claim 15. Rosenberg additionally discloses wherein the generic evaluation parameter 2identifies: a selected generic evaluation parameter; and an application stringency (Rosenberg, para [0073], mode selection within dropdown menu 216 represents a generic evaluation parameter that can be selected. Parameters modify the “physics” of the displayed model. Stringent represented by a heavy mode which makes the model more rigid).

Regarding claim 18, Rosenberg in view of Isensee discloses the method of claim 16. Rosenberg additionally discloses wherein the output panel comprises selection 2feature whereby a user can select one of a plurality of generic evaluation parameters, and 3wherein the evaluation model training is based at least in part of each of the plurality of generic 4evaluation parameters (Rosenberg, para [0071], user can select one of a plurality of responses).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg United States Patent Application Publication US 2017/0300198 in view of Isensee United States Patent Application Publication US 2014/0272909, in further view of Benson United States Patent Application Publication US 2009/0162827.
	Regarding claim 8, Rosenberg in view of Isensee discloses the system of claim 7. Rosenberg in view of Isensee does not disclose wherein the generic evaluation parameter comprises at least one of: a formatting style; a proficiency level; and a language.
	Benson discloses wherein the generic evaluation parameter 2comprises at least one of: a formatting style; a proficiency level; and a language (Benson, para [0017], with reference to fig 3, select grade level to provide questions).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the input parameters of Rosenberg to include additional information about the questions presented. The motivation for doing so would have been to promote targeted learning to achieve goals and standards (Benson, para [0002]).

claim 17, Rosenberg in view of Isensee discloses the method of claim 16. Rosenberg in view of Isensee does not disclose wherein the generic evaluation parameter comprises at least one of: a formatting style; a proficiency level; and a language.
	Benson discloses wherein the generic evaluation parameter 2comprises at least one of: a formatting style; a proficiency level; and a language (Benson, para [0017], with reference to fig 3, select grade level to provide questions).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the input parameters of Rosenberg to include additional information about the questions presented. The motivation for doing so would have been to promote targeted learning to achieve goals and standards (Benson, para [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178